                Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 1 of 10



 1                                                                        The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                           NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                           DECLARATION OF JACQUELINE
19              v.                                           “LYNN’ KNUDSON
20
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30
31
32   Introduction
33          1.       I am over the age of eighteen and not a party to the above-captioned action. I
34
35   have personal knowledge of the facts set forth below. If called as a witness, I would testify as
36
37   follows:
38
39          2.       I am employed as a Senior Program Manager at Nintendo of America Inc.
40   (“Nintendo”). For the past 24 years, one of my primary responsibilities has been overseeing and
41
42   facilitating Nintendo’s anti-piracy efforts. In that role, one of the things I do is to oversee
43
44   investigations conducted internally and by third party investigators into the identities and
45


     KNUDSON DECLARATION - 1                                            GORDON      600 University Street
     No. 2:20-cv-00738                                                   TILDEN     Suite 2915
                                                                        THOMAS      Seattle, WA 98101
                                                                       CORDELL      206.467.6477
               Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 2 of 10



 1   whereabouts of individuals and entities suspected to be engaged in piracy and infringement
 2
 3   related to Nintendo’s products, including those engaged in trafficking in devices designed to
 4
     circumvent Nintendo’s technical protection measures on its video game consoles, as well as in
 5
 6   pirated video. Further, either I or another Nintendo employee, whom I manage and supervise,
 7
 8   and at my direction, routinely monitor online news sources, websites, online social media, as
 9
10   well as other online media frequented by individuals and entities engaged in trafficking and
11
     piracy. I have developed a deep familiarity with those individuals’ techniques and processes, as
12
13   well as with the ways they evade detection and enforcement. Indeed, I am required to maintain
14
15   an understanding of how individuals and entities like these operate.
16
17           3.       For the past eight months (and for some of the websites longer), I have been
18
     working with Nintendo’s outside investigators, Jacqueline McMahon at Marksmen Brand
19
20   Protection Services, and with a California-based investigation service, to conduct a multi-
21
22   pronged, international investigation into the websites ANXCHIP.COM, AXIOGAME.COM,
23
24   FLASHCARDA.COM, MOD3DSCARDS.COM, NX-CARD.COM, SXFLASHCARD.COM,
25   TXSWITCH.COM, and USACHIPSS.COM. The operators of those sites are collectively
26
27   referred to herein as “Defendants,” and their websites as the “Websites.”1 Defendants offer
28
29   devices for sale to the public, the sole purpose of which is to hack the Nintendo Switch and the
30
31   Nintendo Switch Lite video game consoles in order to allow people to play pirated video games.
32   Some of the Defendants’ Websites also sell memory cards filled with pirated video games.
33
34   Registration for the Websites
35
36           4.       I have attempted to identify the individuals operating the Websites by instructing
37
38   a Nintendo employee to query the WHOIS database—a database maintained by the Internet
39
40
41
42      1
         Since the Complaint has been filed, five of the Defendants have already moved URLs (known as “domain-
43
     hopping”), and those Defendants are now operating at different URLs. See infra ¶ 16. In my experience, domain
44   hopping is used to evade detection and enforcement. Reference to Defendants or the domain names in the caption
45   above should be read to encompass both the original URLs and any new URLs.


     KNUDSON DECLARATION - 2                                                  GORDON        600 University Street
     No. 2:20-cv-00738                                                         TILDEN       Suite 2915
                                                                              THOMAS        Seattle, WA 98101
                                                                             CORDELL        206.467.6477
                 Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 3 of 10



 1   Corporation for Assigned Names and Numbers (“ICANN”)—which is supposed to list the
 2
 3   registrants of domain names.
 4
             5.         ICANN policy provides that registrants of domain names are required to list
 5
 6   accurate identifying information for inclusion in the WHOIS database.
 7
 8           6.         I managed a Nintendo employee who was able to locate WHOIS records for each
 9
10   of the Websites. True and correct copies of the WHOIS records for the Websites are attached as
11
     Exhibit 1.
12
13           7.         Notwithstanding ICANN policy, those records do not reveal any of the Websites’
14
15   operators. That is because the Websites rely on a range of aliases and masking techniques to
16
17   operate anonymously, and have engaged with a variety of companies and employed a variety of
18
     tactics to help the owners of the sites evade detection. In my experience, the Websites’
19
20   concealment of the Defendants’ identities and locations are typical of businesses trafficking in
21
22   illegal devices.
23
24           8.         The Websites’ listed registrars and other third-party services are as follows:
25
26               GoDaddy.com, LLC, a registrar that also serves as a content delivery network, is
27                currently listed on the WHOIS database as the registrar and name server for
28                SXFLASHCARD.COM and TXSWITCH.COM.
29
30               PDR Ltd. d/b/a PublicDomainRegistry.com, a registrar, is currently listed on the
31                WHOIS database as the registrar for AXIOGAME.COM.
32
33               NameCheap, a registrar, was listed on the WHOIS database as the registrar for
34                FLASHCARDA.COM and NX-CARD.COM, and is currently listed as the registrar
35                of Defendants’ new domains AGRESU.COM, BRUJOON.COM, LOWBR.COM,
36                MATERPL.COM, and NERGED.COM. NameCheap is also the name server and
37                content delivery network of BRUJOON.COM.
38
39               NameSilo, LLC, a registrar, is currently listed on the WHOIS database as the registrar
40                for Defendant Websites ANXCHIP.COM, MOD3DSCARDS.COM, and
41                USACHIPSS.COM. NameSilo is also the name server and content delivery network
42                of MOD3DSCARDS.COM.
43
44               Cloudflare, a content delivery network that also serves as a reverse proxy, pass-
45                through security service (i.e., a service that hides one’s identity), was listed in the


     KNUDSON DECLARATION - 3                                             GORDON       600 University Street
     No. 2:20-cv-00738                                                    TILDEN      Suite 2915
                                                                         THOMAS       Seattle, WA 98101
                                                                        CORDELL       206.467.6477
                Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 4 of 10



 1                WHOIS database as the name server and content delivery network of
 2                ANXCHIP.COM, FLASHCARDA.COM, NX-CARD.COM, and
 3                USACHIPSS.COM, and is currently listed as the name server and content delivery
 4                network of Defendants’ new domains AGRESU.COM, LOWBR.COM,
 5                MATERPL.COM, and NERGED.COM.
 6
 7               Privacy Protect, LLC, a content delivery network that also serves as a reverse proxy,
 8                pass-through security service, is the name server, content delivery network, and
 9                registrant for AXIOGAME.COM.
10
11               Domains By Proxy, LLC is a privacy protection (or “proxy”) service, the sole
12                purpose of which is to obscure one’s identity. Domains By Proxy is listed in the
13                WHOIS database as the registrant for SXFLASHCARD.COM, and
14                TXSWITCH.COM.
15
16               PrivacyGuardian is another privacy protection service. PrivacyGuardian was listed in
17                the WHOIS database as the registrant for ANXCHIP.COM, MOD3DSCARDS.COM,
18                and USACHIPSS.COM.
19
20               WhoisGuard Protected (“WhoisGuard”) is also a privacy protection service.
21                WhoisGuard was listed in the WHOIS database as the registrant for
22                FLASHCARDA.COM and NX-CARD.COM, and is currently listed as the registrant
23                for Defendants’ new domains AGRESU.COM, BRUJOON.COM, LOWBR.COM,
24                MATERPL.COM, and NERGED.COM
25
26   Additional Defendant Address Information
27
28          9.       All of the Websites have provided Chinese or Hong Kong addresses on shipping
29
30   labels; however, most of these do not resolve to real world locations. Indeed, I directed my
31
32   colleagues in Asia to investigate all of the Websites’ Chinese or Hong Kong addresses and they
33   confirmed that they are either fake or associated with third party fulfillment centers.
34
35          10.      At one point, there were U.S. addresses associated with the shipping receipts from
36
37   SXFLASHCARD.COM, TXSWITCH.COM, and USACHIPSS.COM, but our investigation
38
     revealed those addresses to be third party fulfillment centers and third party warehouses.
39
40          11.      Our investigators placed multiple test purchases with certain of the Websites, and
41
42   for each of those, the investigators received shipments bearing different addresses on the return
43
44   labels from the same Website. All of the Websites have shipped materials from abroad.
45


     KNUDSON DECLARATION - 4                                          GORDON       600 University Street
     No. 2:20-cv-00738                                                 TILDEN      Suite 2915
                                                                      THOMAS       Seattle, WA 98101
                                                                     CORDELL       206.467.6477
              Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 5 of 10



 1   Publicity and Actions Taken by Defendants Since The Filing of This Lawsuit
 2
 3          12.     The filing of this lawsuit has generated significant publicity and press coverage in
 4
     communities of people involved in gaming and hacking consoles, as well as in mainstream
 5
 6   media. For example, articles discussing this litigation have appeared in more than 50
 7
 8   publications, including widely read publications such as Polygon, Ars Technica, TechRadar,
 9
10   Reddit, and Bloomberg Law, and publications widely read in the gaming and hacking
11
     communities, such as Nintendo Life, Nintendo Enthusiast, Game Revolution, and GBATEMP.
12
13   True and correct copies of examples of these articles are attached as Exhibit 2.
14
15          13.     GBATEMP, a popular hacking news website, published an article on this lawsuit,
16
17   accurately quoting from Nintendo’s Complaint and accurately stating the remedies Nintendo is
18
     seeking. That article alone has over 26,000 views and over 300 comments. See Exhibit 2, at 20–
19
20   21.
21
22          14.     An article in Game Revolution included an on-point explanation for why the
23
24   devices at issue here are illegal under the DMCA, the law at issue in this suit: “Regardless of a
25   user’s intent, these devices probably have to circumvent technological protections in place and
26
27   likely violate the Digital Millenium [sic] Copyright Act.” See Exhibit 2, at 19.
28
29          15.     In addition, in the time since this lawsuit was filed, five of the Websites have shut
30
31   down and then relaunched under new domain names, a practice known as “domain hopping.”
32          16.     Specifically, ANXCHIP.COM relaunched as LOWBR.COM;
33
34   FLASHCARDA.COM relaunched as MATERPL.COM; MOD3DSCARDS.COM relaunched as
35
36   BRUJOON.COM; NX-CARD.COM relaunched as AGRESU.COM; and USACHIPSS.COM
37
38   relaunched as NERGED.COM. True and correct copies of screenshots of the relaunched sites
39   are attached as Exhibit 3.
40
41          17.     In addition to the work done by Jacqueline McMahon of Marksmen, as set forth
42
43   in her declaration, I directed a California-based investigation service to complete test purchases
44
     from two of those new domains—AGRESU.COM (f/k/a NX-CARD.COM) and NERGED.COM
45


     KNUDSON DECLARATION - 5                                          GORDON      600 University Street
     No. 2:20-cv-00738                                                 TILDEN     Suite 2915
                                                                      THOMAS      Seattle, WA 98101
                                                                     CORDELL      206.467.6477
              Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 6 of 10



 1   (f/k/a USACHIPSS.COM). The investigator was successful in completing preorder purchases,
 2
 3   which were done in foreign currencies, referenced the prior domains, and had addresses
 4
     associated with them from China. This is consistent with the fact that two of the original test
 5
 6   purchases from NX-CARD.COM and USACHIPSS.COM also arrived from China or Hong
 7
 8   Kong. Although a different test purchase from USACHIPSS.COM originated from a U.S.
 9
10   address, that address was revealed to be a third-party fulfillment center not connected to the
11
     Defendants.
12
13          18.     In addition, after the filing of the lawsuit, Defendants operating three of the
14
15   Websites emailed their customers explicitly stating that, “because of Nintendo lawsuit, our site
16
17   will be changed to another domain” but that it would still be shipping orders “as usual.”
18
     Nintendo’s investigators received these emails. Others posted to chatrooms noting that they are
19
20   shutting down their sites “[d]ue to the lawsuit of Nintendo” but will “open [] new site[s]” in
21
22   “around 24 hours.” Defendants operating two other Websites posted to chatrooms that they were
23
24   switching domain names “[d]ue to the lawsuit of Nintendo.” A true and correct copy of one of
25   the three identical email communications is attached as Exhibit 4, and true and correct copies of
26
27   the chatroom communications are attached as Exhibit 5.
28
29          19.     And, although another Defendant, AXIOGAME.COM remains online, its
30
31   operators have removed Team Xecuter products and it is no longer possible to purchase the
32   Team Xecuter devices on the Website.
33
34          20.     For the two other Websites that remain online—SXFLASHCARD.COM and
35
36   TXSWITCH.COM—investigation has revealed that the individuals behind those Websites are
37
38   linked to other authorized resellers and to Team Xecuter.
39          21.     In addition to external news coverage, there has been a significant amount of
40
41   online discussion within the communities that Defendants operate, including Team Xecuter’s
42
43   official chat room, available at XECUTER.ROCKS. Various customers are going into Team
44
     Xecuter’s chatroom to discuss the lawsuit and inquire into where they can buy products in light
45


     KNUDSON DECLARATION - 6                                          GORDON       600 University Street
     No. 2:20-cv-00738                                                 TILDEN      Suite 2915
                                                                      THOMAS       Seattle, WA 98101
                                                                     CORDELL       206.467.6477
              Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 7 of 10



 1   of the fact that certain Websites have been sued. Individuals have posted screenshots of the
 2
 3   filing of the complaint, and one noted that “[m]ost big vendors were listed in the law suit.”
 4
            22.     Based on all of the above information, I believe it is reasonable to conclude that
 5
 6   Defendants are already aware of that lawsuit.
 7
 8   Identification and Service Attempts
 9
10          23.     Nintendo and its investigators have exerted significant efforts to discover
11
     Defendants’ identities and locations, including through methods such as test purchasing,
12
13   participating in online chat rooms, and utilizing enforcement tools.
14
15          24.     For example, one of the Defendants previously operated a reseller website at
16
17   3DS-FLASHCARD.COM. Because “3DS” is a registered trademark of Nintendo and the name
18
     of another Nintendo console, Nintendo filed a complaint with the World Intellectual Property
19
20   Organization (WIPO) under the Uniform Domain Name Dispute Resolution Policy
21
22   (UDRP). Nintendo was successful in getting the domain name transferred to itself, but
23
24   Defendants shortly thereafter reappeared at 3DS-FLASHCARD.CC. Nintendo again filed a
25   UDRP complaint and was again successful in getting the domain name transferred. However,
26
27   Defendants again simply reappeared at a different domain name; this time, ANXCHIP.COM,
28
29   which is one of the websites implicated in this suit. That domain does not list a physical address.
30
31   Nintendo filed a similar UDRP complaint against MOD3DSCARD.COM and was successful,
32   but the Defendants reappeared at MOD3DSCARDS.COM (with an ‘S’), one of the Websites at
33
34   issue here as well.
35
36          25.     AGRESU.COM (f/k/a NX-CARD.COM) and NERGED.COM (f/k/a
37
38   USACHIPSS.COM) list U.S. addresses on their Websites, but those addresses are not connected
39   to or associated with the Defendants or their websites. I know this because I directed one of our
40
41   outside investigators to conduct a supplemental investigation into those two addresses. As set
42
43   forth in The Declaration of Jacqueline McMahon, the supplemental investigation found no
44
     connection between those addresses and the Defendants or their Websites. Out of an abundance
45


     KNUDSON DECLARATION - 7                                          GORDON      600 University Street
     No. 2:20-cv-00738                                                 TILDEN     Suite 2915
                                                                      THOMAS      Seattle, WA 98101
                                                                     CORDELL      206.467.6477
              Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 8 of 10



 1   of caution, I also directed that service be attempted on those two addresses, and those service
 2
 3   attempts further confirmed that the addresses are not associated with the Defendants.
 4
             26.      In light of the extensive investigations that I have conducted and supervised
 5
 6   others in conducting, I believe it is reasonable to conclude that all Defendants reside outside the
 7
 8   United States.
 9
10   Ability to Reach Defendants
11
             27.      Defendants insist that people communicate with them only through email and
12
13   online, and affirmatively encourage people to contact them at these email addresses. Our
14
15   investigation has revealed the following email addresses associated with the Websites, and in
16
17   many cases I understand that our investigators have personally communicated with Defendants
18
     at the listed addresses:
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     KNUDSON DECLARATION - 8                                           GORDON      600 University Street
     No. 2:20-cv-00738                                                  TILDEN     Suite 2915
                                                                       THOMAS      Seattle, WA 98101
                                                                      CORDELL      206.467.6477
            Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 9 of 10



 1   Defendant            Associated Email Addresses
 2   Anxchip.com              sales@anxchip.com
 3   (now Lowbr.com)          admin@anxchip.com
 4                            pw-eef7316e3dab65ef3bf48d017150bd81@privacyguardian.org
 5                            9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
 6                            abuse@cloudflare.com
 7                            abuse@namesilo.com
 8                            abuse@namecheap.com
 9                            support@mail.whoisguard.com
10
11   Axiogame.com                 info@axiogame.com
12                                service@wintopay.com
13                                1603813102@qq.com
14                                contact@privacyprotect.org
15                                abuse-contact@publicdomainregistry.com
16
17   Flashcarda.com               admin@falshcarda.com
18   (now Materpl.com)            e2083dfc01a340dcb9cbe4309c2963bc.protect@whoisguard.com
19                                9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
20                                abuse@cloudflare.com
21                                abuse@namecheap.com
                                  support@mail.whoisguard.com
22
23
     Mod3dscards.com              admin@mod3dscard.com
24   (now Brujoon.com)            pierredupont838@yahoo.com
25
                                  yellanna@yahoo.com
26                                pw-9858d211ecf65d5b74c4d6d1d29acc7c@privacyguardian.org
27                                dabdd50dcc9c47c2976c659c23741615.protect@whoisguard.com
28                                abuse@cloudflare.com
29                                abuse@namesilo.com
30                                abuse@namecheap.com
31                                support@mail.whoisguard.com
32
33   Nx-card.com                  admin@nx-card.com
34   (now Agresu.com)             ac5c980a6c414b0e91beecf59852d1aa.protect@whoisguard.com
35                                12508e0218f046f787f411e2a92c8ddc.protect@whoisguard.com
36                                abuse@cloudflare.com
37                                abuse@namecheap.com
38                                support@mail.whoisguard.com
39
40   Sxflashcard.com              spielking@outlook.com
41                                qiumin2019@yeah.net
42                                sxflashcard@vip.163.com
43                                sxflashcard@163.com
44                                sxflashcard.com@domainsbyproxy.com
45                                abuse@godaddy.com


     KNUDSON DECLARATION - 9                                   GORDON       600 University Street
     No. 2:20-cv-00738                                          TILDEN      Suite 2915
                                                               THOMAS       Seattle, WA 98101
                                                              CORDELL       206.467.6477
Case 2:20-cv-00738-TSZ Document 16 Filed 06/08/20 Page 10 of 10
